UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                 Plaintiff,

                     -against-                                  19-CV-9983 (CM)

                                                               CIVIL JUDGMENT
 CITY OF NEW YORK (HRA); US S.D.
 COURT,

                                 Defendants.

       Pursuant to the order issued December 9, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed amended request to proceed in forma

pauperis or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this order to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 9, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
